NUMBER 13-09-00306-CV

COURT OF APPEALS

THIRTEENTH DISTRICT OF TEXAS

CORPUS CHRISTI - EDINBURG

 

IN RE: EUSEBIO ROBERTO MORALES CARRILLO


On Petition for Writ of Mandamus 
and Motion for Emergency Stay


MEMORANDUM OPINION

Before Justices Rodriguez, Garza, and Vela
Memorandum Opinion (1) Per Curiam 

	Relator, Eusebio Roberto Morales Carrillo, filed a petition for writ of mandamus with
this Court in which he alleges that on June 3, 2009, respondent, the Honorable Roberto
"Bobby" Flores, Presiding Judge of the 139th District Court of Hidalgo County, Texas,
abused his discretion by entering an order compelling the deposition of expert Eusebio
Roberto Morales Carrillo at 10:00 a.m. on June 5, 2009 at the Law Offices of Mark A.
Cantu, 1300 N. 10th Street, McAllen, Texas.  Relator's petition for writ of mandamus asks
this Court to order the Respondent to modify the June 3, 2009 order, to provide that the
deposition of relator be taken in Reynosa, Mexico.
	In addition, relator has filed a motion for emergency stay asking this Court to order
a stay of the scheduled deposition until further consideration of the original proceeding by
this Court.  
	This Court subsequently learned that the parties had cancelled the deposition that
is the subject of the complained of order.  Accordingly, the order before the court is moot. 
	The petition for writ of mandamus and motion for emergency stay are hereby
DISMISSED AS MOOT. See Tex. R. App. P. 52.8(a).
 
							PER CURIAM

Memorandum Opinion delivered and 
filed on the 5th day of June, 2009.
1.  See Tex. R. App. P. 47.4 (distinguishing opinions and memorandum opinions), 52.8(d) ("When
denying relief, the court may hand down an opinion but is not required to do so.").